Dear Ms. Smith:
You have requested an opinion of this office in regard to LSA-R.S. 29:36.1
which provides for a tuition exemption for members of the Louisiana National Guard.
The specific question raised regarding LSA-R.S. 29:36.1 is whether a student's forfeiture of the tuition exemption by either terminating service in the Guard or being placed on scholastic probation is prospective or retrospective in nature?  If retrospective the forfeiture could require a student to reimburse the University for previously exempted tuition fees.
LSA-R.S. 29:36.1 "Exemption from tuition charges for service in the Louisiana National Guard" provides in part:
      "A. . . .  If the service in the Louisiana National Guard of a student terminates or he is placed on scholastic probation while receiving the benefits of any exemption afforded by this Section, his exemption shall immediately be forfeited, and he shall pay to such institution all tuition charges from which he was exempted pursuant to this Section for the academic semester or quarter in which his service terminates or he is placed on scholastic probation.
In reaching an answer to the question presented the first step is to determine when an individual terminates his service with the Guard or is placed on scholastic probation.  If an individual terminates his service in the Guard during the semester, his termination is effective on the day of termination, not at the end of the semester.
The individual guardsman who terminates his service with the Guard would have control over the effective date of termination and thus could prevent losing his tuition exemption.
Conversely, the individual who is placed on scholastic probation may not learn of the probation until the end of the semester.
Unfortunately, the statute cited above is ambiguous as presently written.
While the termination case is covered by the statute, the scholastic probation provision in the statute fails to consider that an individual may not be placed on scholastic probation until the end of the semester and may not receive notice of being placed on scholastic probation until completion of the semester.
In trying to interpret this statute, two things must be considered:
      1.  To require an individual to reimburse his or her tuition for the semester just ending places an undue burden on that individual in that, unlike the termination case, he or she has no direct control over being placed on scholastic probation.
      2.  The legislative intent for the latest amendment to LSA-R.S.  29:36.1(A) is found in the preamble to Acts 1989, No. 201.  The preamble provides:
      LSA-R.S. 29:36.1 "Exemption from tuition charges for service in the Louisiana National Guard"
      An Act to amend and reenact LSA-R.S. 29:36.1(A) to limit the loss of tuition exemption granted to a member of the Louisiana National Guard who terminates guard service or is placed on academic probation to only the academic quarter or semester in which he terminates or is placed on academic probation, and to provide for related matters.
The change brought about by this Act was to change the "reimbursement" of tuition exemption from an entire academic year to a single semester.  This shows a legislative intent to limit the loss of tuition which supports a prospective view in the case of scholastic probation.
In sum, a student placed on scholastic probation faces a prospective loss of tuition and not a retrospective loss.  This suggests a pro-rata loss of exemption during the period of probation.
In regards to the student who terminates his or her service with the Guard during a semester, the student must reimburse the school for the tuition exemption received for the present semester.
This statute should be brought to the attention of the legislature so that the ambiguous language can be amended.
If you have any further questions for this office please call on us.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: ROBERT L. COCO Staff Attorney
RPI/RLC/vs-0862h